DETAILED ACTION
This Office action is in response to the amendment filed 11/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, 15-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to statutory categories in that claims 1-5 and 7-10 are directed to a method, claims 11-13 and 15-16 are directed to a computing system, and claims 17 and 19-20 are directed to non-transitory computer readable storage media. When viewed as a whole, the eligibility of the claims are not self-evident. 
Claim 1 is not eligible subject matter under 35 U.S.C. 101.
Regarding claim 1, claim 1 recite(s) “determining a byte density associated with the set of read operations, wherein the byte density indicates a size of contiguous portions of the at least one object that were retrieved during the first time period; and determining, based on the byte density, a pre-buffering block size for a read operation during a second period, wherein the pre-buffering block size specifies a size of a portion of at least one object that is to be retrieved from the storage system,” which is grouped in the abstract idea of mental processes, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. 
determining a byte density associated with the set of read operations, wherein the byte density indicates a size of contiguous portions of the at least one object that were retrieved during the first time period,” the broadest reasonable interpretation of “byte density” is a density storage per area/weight, for example, an object of Y KB to be split up into X portions of various sizes (i.e., a 256KB object is to be split into 4 contiguous portions of 64 KB each). The determining of a byte density could be reasonably performed in the human mind, with or without the use of a physical aid such as pen and paper. In regards to the limitation “determining, based on the byte density, a pre-buffering block size for a read operation during a second period, wherein the pre-buffering block size specifies a size of a portion of at least one object that is to be retrieved from the storage system,” the pre-buffering block size to be based on the byte density, and continuing the example above, the pre-buffering size has to be able to fit a 64 KB portion. Therefore, the determining a byte density step and determining a pre-buffering block size are mental steps of a mathematical nature that could reasonably be formed by a person either in the mind or using a pen/paper.  
This judicial exception is not integrated into a practical application because the remaining limitations “identifying a first set of read operations occurring during a first time period, wherein each read operation included in the set of read operations is associated with retrieving a different portion of at least one object from a storage system” and “performing, during a second time period subsequent to the first time period, a second set of read operations on the at least one object, wherein: each read operation included in the second set of read operations retrieves a specific amount of data of the at least one object, and the pre-buffering block size specifies the specific amount of data to retrieve,” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. In regards to the identifying limitation, the storage system is a generic comsputer component and the identifying is insignificant performing limitation, a final step of performing a second set of read operations that retrieves an amount of data based on the pre-buffering block size does not add a meaningful limitation to the process of determining a pre-buffering block size, and is also an insignificant application which is found by the courts to be insignificant extra-solution activity, see MPEP 2106.05(g). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because the remaining limitations do not impose any meaningful limits on practicing the abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. The limitations “identifying a first set of read operations occurring during a first time period, wherein each read operation included in the set of read operations is associated with retrieving a different portion of at least one object from a storage system” and “performing, during a second time period subsequent to the first time period, a second set of read operations on the at least one object, wherein: each read operation included in the second set of read operations retrieves a specific amount of data of the at least one object, and the pre-buffering block size specifies the specific amount of data to retrieve,” generally recites the computer functions of receiving and/or transmitting data over a network and storing/retrieving information in memory. The courts have recognized the computer functions of receiving or transmitting data over a network, and storing and retrieving information in memory as well-understood, routine and conventional functions as the above limitations are claimed in a merely generic manner or as extra solution activity (see MPEP 2106.05(d), Section II).
Claim 2 is not eligible subject matter under 35 U.S.C. 101.

Claim 2 further recites “wherein determining the byte density comprises: computing, based on the first set of read operations, an average read size that indicates an average amount of data retrieved during the first time period; computing, based on the first set of read operations, an average cluster size, that indicates an average amount of contiguous data retrieved during the first time period; and determining the byte density based on both the average read size and the average cluster size” which is grouped in the abstract idea of mental processes, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. Given read size and cluster size information, computation of an average read size and an average cluster size to determine the byte density are mental steps of a mathematical nature that could reasonably be formed by a person either in the mind or using a pen/paper.  
There are no remaining limitations that would integrate the judicial exception into a practical application. 
Claim 3 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 3, the claim recites “the computer-implemented method of claim 2,” thus, is directed to a judicial exception for the same reasons as claim 2 as discussed supra. 
Claim 3 further recites “determining that the byte density exceeds a predetermined density threshold, wherein selecting the pre-buffering block size comprises setting the pre-buffering block size based on the average read size,” which is grouped in the abstract idea of mental processes, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. In other words, the above limitation encompasses a user comparing the byte density to a predetermined density threshold in his or her mind, and 
There are no remaining limitations that would integrate the judicial exception into a practical application. 
Claim 4 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 4, the claim recites “the computer-implemented method of claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
Claim 4 further recites “determining that the byte density is less than or equal to a predetermined density threshold, wherein selecting the pre-buffering block size comprises setting the pre-buffering block size based on a maximum read size,” which is grouped in the abstract idea of mental processes, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. In other words, the above limitation encompasses a user comparing the byte density to a predetermined density threshold in his or her mind, and making a selecting of a pre-buffering block size based on the determining, which are mental steps of a mathematical nature that could reasonably be formed by a person either in the mind or using a pen/paper.  
There are no remaining limitations that would integrate the judicial exception into a practical application. 
Claim 5 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 5, the claim recites “the computer-implemented method of claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
The judicial exceptions are not integrated into a practical application because the remaining limitations of “determining that a first portion of the at least one object is not stored in a cache of a first client device, wherein the read operation is performed to retrieve the first portion from the storage system; and storing the first portion in the cache during the second period,” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. A final step of retrieving the first portion and storing the first portion in the cache does not add a meaningful limitation to the process of determining that a first portion is not stored in a cache, and is also an insignificant application which is found by the courts to be insignificant extra-solution activity, see MPEP 2106.05(g). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a judicial exception because the remaining limitations do not impose any meaning limits on practicing the abstract ideas
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. The limitations “wherein the read operation is performed to retrieve the first portion from the storage system; and storing the first portion in the cache during the second period,” generally recites the computer functions of receiving and/or transmitting data over a network and storing/retrieving information in memory. The courts have recognized the computer functions of receiving or transmitting data over a network, and storing and retrieving information in memory as well-understood, routine and conventional functions as the above limitations are claimed in a merely generic manner or as extra solution activity (see MPEP 2106.05(d), Section II). In regards to the limitation“determining that a first portion of the at least one object is not stored in a cache of a first client device,” this limitation also recites a well-understood, routine and conventional activity. Kucherov (US 20200349074 A1) teaches in response to an I/O request to read data, a determination may be made as to whether all the requested read data is in cache, and if not, the read is characterized as a read miss and processing is performed to retrieve from physical storage any portion of the requested data that is not currently in the cache [0036]-[0037]. Aviles (US 2009/0182945 A1) also teaches snooping traffic between filers and determining that a first portion of the at least one object is not stored in a cache of a first client device and then the read operation is performed to retrieve the first portion from the storage system; and storing the first portion in the cache during the second period can be seen as well-understood, routine and conventional activities. 
Claim 7 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 7, the claim recites “the computer-implemented method of claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
Claim 7 further recites “determining, based on the second set of read operations, a second byte density associated with the second set of read operations; and determining, based on the second byte density, a second pre-buffering block size for a read operation during a fourth period,” which is grouped in the abstract idea of mental processes, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper.
In regards to the limitation “determining, based on the second set of read operations, a second byte density associated with the second set of read operations,” as similarly as outlined above in claim 1, the broadest reasonable interpretation of “byte density” is a density storage per area/weight, for example, an object of Y KB to be split up into X portions of various sizes (i.e., a 256KB object is to be split into 4 contiguous portions of 64 KB each). 
In regards to the limitation “determining, based on the second byte density, a second pre-buffering block size for a read operation during a fourth period,” the second pre-buffering block size to be based on the second byte density, and continuing the example above, the pre-buffering size has to be able to fit a 64 KB portion. Therefore, the determining a second byte density step and determining a second pre-buffering block size are mental steps of a mathematical nature that could reasonably be formed by a person either in the mind or using a pen/paper.  
This judicial exception is not integrated into a practical application because the remaining limitations “retrieving a second set of read operations occurring during a third period that is different from the first time period, wherein each read operation included in the second set of read operations is associated with retrieving of a portion of the at least one object from the storage system,” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. The storage system is a generic computer component and the identifying is insignificant extra-solution activity, as it amounts to necessary data gathering and output that is used to aid in the subsequent determining steps (see MPEP 2106.05(g), Section 3). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because the remaining limitations do not impose any meaningful limits on practicing the abstract idea. 
Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. The limitations “retrieving a second set of read operations occurring during a third period that is different from the first time period, wherein each read operation included in the second set of read operations is associated with retrieving of a portion of the at least one object from the storage system” generally recites the computer functions of receiving and/or transmitting data over a network and storing/retrieving information in memory. The courts have recognized the computer functions of receiving or transmitting data over a network, and storing and retrieving information in memory as well-understood, routine and conventional functions as the above limitations are claimed in a merely generic manner or as extra solution activity (see MPEP 2106.05(d), Section II).
Claim 8 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 8, the claim recites “the computer-implemented method of claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
Claim 8 further recites “determining a size of each data cluster included in the set of one or more data clusters; and computing an average cluster size based on the size of each data cluster,” which is grouped in the abstract idea of mental processes, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human using a pen and paper. Given data cluster size information, computation of an average cluster size are mental steps of a mathematical nature that could reasonably be formed by a person either in the mind or using a pen/paper.  
The judicial exceptions are not integrated into a practical application because the remaining limitations of “identifying a set of one or more data clusters, wherein a data cluster includes a range of contiguous data that was retrieved during the first time period,” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. The storage system is a generic computer component and the identifying is insignificant extra-solution activity, as it amounts to necessary data gathering and output that is used to aid in the subsequent determining steps (see MPEP 2106.05(g), Section 3). Accordingly, even in combination, 
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. The limitations “identifying a set of one or more data clusters, wherein a data cluster includes a range of contiguous data that was retrieved during the first time period” generally recites the computer functions of receiving and/or transmitting data over a network and storing/retrieving information in memory. The courts have recognized the computer functions of receiving or transmitting data over a network, and storing and retrieving information in memory as well-understood, routine and conventional functions as the above limitations are claimed in a merely generic manner or as extra solution activity (see MPEP 2106.05(d), Section II).
Claim 9 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 9, the claim recites “the computer-implemented method of claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
The judicial exceptions are not integrated into a practical application because the remaining limitations of “a first thread performed a first thread read to retrieve a first portion of the at least one object from storage, wherein the first thread is included in a multi- thread group, and the first thread read is included in the set of read operations; and a second thread performed a second thread read to retrieve a second portion of the at least one object from storage, wherein the second thread is included in the multi-thread group, and the second thread read is included in the set of read operations,” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. The storage system is a generic computer component and the performing a first thread read and a second thread read is insignificant 
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. The limitations “a first thread performed a first thread read to retrieve a first portion of the at least one object from storage, wherein the first thread is included in a multi-thread group, and the first thread read is included in the set of read operations; and a second thread performed a second thread read to retrieve a second portion of the at least one object from storage, wherein the second thread is included in the multi-thread group, and the second thread read is included in the set of read operations” generally recites the computer functions of receiving and/or transmitting data over a network and storing/retrieving information in memory. The courts have recognized the computer functions of receiving or transmitting data over a network, and storing and retrieving information in memory as well-understood, routine and conventional functions as the above limitations are claimed in a merely generic manner or as extra solution activity (see MPEP 2106.05(d), Section II).
Claim 10 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 10, the claim recites “the computer-implemented method of claim 1,” thus, is directed to a judicial exception for the same reasons as claim 1 as discussed supra. 
Claim 10 further recites “determining that the pre-buffering block size exceeds a size threshold; a set of two or more block sizes for the set of read operations and determined based on the pre-buffering block size” which is grouped in the abstract idea of mental processes, since the above limitation is a mathematical process that under its broadest reasonable interpretation, covers performance of the limitation in the mind, or by a human 
The judicial exceptions are not integrated into a practical application because the remaining limitations of “a first thread, based on a first block size included in the set of two or more block sizes, performs a first read operation during the second period to retrieve a first amount of data of the at least one object from the storage system, and a second thread, based on a second block size included in the set of two or more block sizes, performs a second read operation during the second period to retrieve a second amount of data of the at least one object from storage,” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. The storage system is a generic computer component and the  first thread and a second thread performing read operations is insignificant extra-solution activity, as it amounts to necessary data gathering and output as part of the read operation. The performing step that is to be based on a block size is insignificant extra-solution activity as it recites an insignificant application, in other words, constitute merely applying the judicial exception (see MPEP 2106.05(g), Section 3) Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because the remaining limitations do not impose any meaningful limits on practicing the abstract idea. 
Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. The limitations “a first thread, based on a first block size included in the set of two or more block sizes, performs a first read operation during the second period to retrieve a first amount of data of the at least one object from the storage system, and a second thread, based on a second block size included in the set of two or more block sizes, performs a second read operation during the second period to retrieve a second amount of data of the at least one object from storage” generally recites the computer functions of receiving and/or transmitting data over a network and storing/retrieving information in memory. The courts have recognized the computer functions of receiving or transmitting data over a network, and storing and retrieving information in memory as well-understood, routine and conventional functions as the above limitations are claimed in a merely generic manner or as extra solution activity (see MPEP 2106.05(d), Section II).
Claims 11 and 17 recite subject matter substantially similar to that of claim 1, therefore, claims 11 and 17 are not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 1, as outlined above.
Claim 11 additionally recites “a memory storing a file system management application; and a processor that is coupled to the memory and executes the file system management application” to perform the same method as outlined in claim 1. These additional limitations such as “a memory” storing an application and “a processor” coupled to the memory that executes the application that is recited in the claim does not meaningfully limit the abstract idea because it merely links the use of the abstract idea to a particular technological environment (i.e., implementation using generic “computer” components), see MPEP 2106.05(e).
Claim 17 additionally recites “one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors” to perform the same method as outlined in claim 1. These additional limitations such as “one or more non-transitory computer-readable storage media” storing instruction and “a processor” to execute said instructions does not meaningfully limit the abstract idea because it merely links the use of the abstract idea to a particular 
Claim 12 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 12, the claim recites “the computing system of claim 11,” thus, is directed to a judicial exception for the same reasons as claim 11 as discussed supra. 
The judicial exceptions are not integrated into a practical application because the remaining limitations of “a first client device that includes the processor; and a regional cache that is remote to the first client device and includes a first object, wherein the processor performs the second set of read operation to retrieve at least a portion of the first object from the regional cache,” do not add meaningful limitations to the abstract idea since they are merely insignificant extra-solution activities that are tangential to the judicial exception. A generic “processor” of a generic “first client device” performs the read operation to retrieve an object portion from a generic “regional cache” memory component, and the step of “perform[ing] the read operation during the second period to retrieve at least a portion of the first object,” amounts to necessary data gathering and output as part of the read operation (see MPEP 2106.05(g), Section 3), which is another form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because the remaining limitations do not impose any meaningful limits on practicing the abstract idea. 
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. The limitations “the processor performs the second set of read operation to retrieve at least a portion of the first object from the regional cache” generally recites the computer functions of receiving and/or transmitting data over a network and storing/retrieving information in memory. The courts have recognized the computer functions of receiving or transmitting data over a network, and storing and 
Claim 13 is not eligible subject matter under 35 U.S.C. 101.
In regards to claim 13, the claim recites “the computing system of claim 12,” thus, is directed to a judicial exception for the same reasons as claim 12 as discussed supra. 
The judicial exceptions are not integrated into a practical application because the remaining limitations of “a plurality of object storage systems that includes the storage system, wherein the storing system includes the regional cache, and wherein the regional cache is associated with a region in which the first client device is located,” do not add meaningful limitations to the abstract ideas since they are merely insignificant extra-solution activities that are tangential to the judicial exceptions. For example, the “storage system” is a generic computer component, and so is a “regional cache” of the storage system, as they are merely using a particular memory as a tool to perform the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because the remaining limitations do not impose any meaningful limits on practicing the abstract idea.
Claims 15 and 19 recite subject matter substantially similar to that of claim 2, therefore, claims 15 and 19 are not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 2, as outlined above.
Claims 16 and 20 recite subject matter substantially similar to that of claim 5, therefore, claims 16 and 20are not eligible subject matter under 35 U.S.C. 101 under the same analysis and reasoning as claim 5, as outlined above.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s analysis of the amended claims under prong 2A beginning on page 9 of the Remarks, it appears that Applicants are arguing that the claims do not fall under the groupings of mathematical concept, methods of organizing human activity, and mental processes. Examiner disagrees, as item #5 outlined above points out the limitations that are directed to mental processes of a mathematical nature. The reasons for why these limitations are directed to mental processes of a mathematical nature were explained above:
In regards to the limitation “determining a byte density associated with the set of read operations, wherein the byte density indicates a size of contiguous portions of the at least one object that were retrieved during the first time period,” the broadest reasonable interpretation of “byte density” is a density storage per area/weight, for example, an object of Y KB to be split up into X portions of various sizes (i.e., a 256KB object is to be split into 4 contiguous portions of 64 KB each). The determining of a byte density could be reasonably performed in the human mind, with or without the use of a physical aid such as pen and paper. In regards to the limitation “determining, based on the byte density, a pre-buffering block size for a read operation during a second period, wherein the pre-buffering block size specifies a size of a portion of at least one object that is to be retrieved from the storage system,” the pre-buffering block size to be based on the byte density, and continuing the example above, the pre-buffering size has to be able to fit a 64 KB portion. Therefore, the determining a byte density step and determining a pre-buffering block size are mental steps of a mathematical nature that could reasonably be formed by a person either in the mind or using a pen/paper.
Examiner’s analysis of the limitations above showed that determining a byte density amounts to performing a mental process of a mathematical nature (i.e., density storage per area which is determined by dividing) and determining a pre-buffering block size also amounts to performing a mental process of a mathematical nature (i.e., a simple comparison between two numbers to determine whether the pre-buffering block can fit a portion of object). Applicant is encouraged to make specific arguments directed to the analysis above 
Examiner identified two additional limitations that do not recite an abstract idea (“identifying a first set of read operations occurring during a first time period, wherein each read operation included in the set of read operations is associated with retrieving a different portion of at least one object from a storage system” and “performing, during a second time period subsequent to the first time period, a second set of read operations on the at least one object, wherein: each read operation included in the second set of read operations retrieves a specific amount of data of the at least one object, and the pre-buffering block size specifies the specific amount of data to retrieve”), however, analysis of these additional limitations showed that 1) the additional limitations were merely insignificant extra-solution activities that are tangential to the judicial exception, and 2) the additional limitations does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activities. Beginning on page 10 of the Remarks, Applicant provided their own analysis of Prong 2A of the 2019 PEG guidance, however, it appears to be a mere summary of the claims with a conclusory sentence indicating that the amended claims are not directed to a mental process or mathematical concept. Applicant is reminded that Examiner’s analysis above pointed out additional limitations that were not abstract ideas, but further analysis showed that the claim did not amount to significantly more. 
Applicant discusses, on page 11 (and throughout the remaining pages) of the Remarks, that the claims recite an improvement to the functioning of a computer, therefore, is eligible subject matter. However, the claim itself needs to show the improvement by going beyond generally linking the use of the judicial exception to a technological environment, which is not reflected in the claim. The claims are not properly integrated into a practical application because at the very most, the only environment ever recited in the claim is a very generic 
With respect to Applicant’s Supplemental Alice Analysis, beginning on page 13 of the Remarks, the arguments appear to summarize court cases and/or the claim language itself, with a conclusory statement that the claims are eligible. Examiner kindly points to the discussion above regarding the current claims analyzed under the October 2019 Revised Patent Subject Matter Eligibility Guidance.
Regarding Applicant’s analysis of the amended claims under prong 2B beginning on page 15 of the Remarks, it appears that Applicants are arguing that at least one limitation of the claims that is different than what is well-understood, routine and conventional. Specifically, Applicant argued that because the limitations are not present in the prior art, this itself is an indicator that the limitations are unconventional and non-routine. Examiner respectfully disagrees. The courts have found certain computer functions to be well-understood routine and conventional. This includes receiving/transmitting data over a network and storing/retrieving information in memory (see MPEP 2106.05(d), Section II). Therefore, it was not necessary to cite prior art to disclosing these limitations because the courts have already found the functions of receiving/transmitting data over a network and storing/retrieving information in memory (which is what the additional limitations recite) to be well-understood, routine and conventional.  
Applicant’s argument directed to the amended claims are not persuasive for the reasons discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itoh (US 2008/0250030 A1) 
Stumbo (US 10,298,995 B1) teaches a pre-buffering block size, that is, determining an amount or portion of the content to pre-buffer Column 8, Line 56 to Column 8, Line 3. 
Won et al. (“Resolving Cycle Extension Overhead Multimedia Data Retrieval” June 2002) also teaches a pre-buffering technique to enable playback of multimedia data. The important issue in pre-buffering is determining an appropriate amount of blocks to load and Won et al. teaches calculating a buffer size using a cycle length and amount of data blocks retrieved, Page 165, see Pre-buffering section. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131

/JANE WEI/Primary Examiner, Art Unit 2139